DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the title filed on August 25, 2022. The objection to specification in previous Office Action filed on May 26, 2022 is hereby withdrawn.

Status of Claims
Claims 1-22 are pending, with claims 1, 18, 21-22 and claims 11-17 withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 9, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US PG-Pub No.: 2018/0151850 A1, hereinafter, “Lee”), prior art of record.
[AltContent: textbox (Lee, annotated FIG. 4)][AltContent: rect][AltContent: textbox (First area)]
     
    PNG
    media_image1.png
    405
    604
    media_image1.png
    Greyscale


Regarding claim 1, Lee discloses a display device (see Lee, FIGs. 3 and 4) comprising:
a substrate (111, FIG. 4) comprising a first area (annotated FIG. 4 above) and a second area (P1, annotated FIG. 4 above) adjacent to the first area (FIG. 4);
pixel circuits (a plurality of 210, FIG. 4) disposed on the substrate (111), and the pixel circuits (the plurality of 210) comprising a first pixel circuit (210 electrically connected with P2, FIG. 4) disposed in the first area and a second pixel circuit (210 electrically connected with P1, FIG. 4) disposed in the first area (annotated FIG. 4 above); and
display elements (P1+P2, FIG. 4) disposed on the substrate (111), the display elements (P1+P2) comprising:
a first display element (P2) disposed in the first area (annotated FIG. 4 above) and electrically connected to the first pixel circuit (210 electrically connected with P2); and
a second display element (P1) disposed in the second area (P1) and electrically connected to the second pixel circuit (210 electrically connected with P1, FIG. 4),
wherein the second display element (P1) is configured not to overlap the second pixel circuit (210 electrically connected with P1, FIG. 4).

Regarding claim 2, Lee discloses the display device of claim 1, wherein the display elements (P1+P2) each comprise: a pixel electrode (261, ¶ [0079]); an opposite electrode (265, ¶ [0079]) disposed on the pixel electrode (261); and an intermediate layer (262-264, FIG. 4) between the pixel electrode (261) and the opposite electrode (265), wherein the pixel electrode (261) of the second display element (P1) extends from the second area to the first area (annotated FIG. 4 above) and is electrically connected to the second pixel circuit (210 electrically connected with P1) in the first area (annotated FIG. 4 above).

Regarding claim 3, Lee discloses the display device of claim 1, further comprising: a contact metal layer (261, ¶ [0080]) between the pixel circuits (the plurality of 210) and the display elements (P1+P2), wherein the contact metal layer (261) extends from the first area (annotated FIG. 4 above) to the second area (P1) and electrically connects the second pixel circuit (210 electrically connected with P1) disposed in the first area (annotated FIG. 4 above) to the second display element (P1) disposed in the second area (P1).

Regarding claim 5, Lee discloses the display device of claim 1, wherein a number of the pixel circuits (2) disposed in the first area (annotated FIG. 4 above) is greater than a number of the display elements (1) disposed in the first area.

Regarding claim 6, Lee discloses the display device of claim 1, wherein a number of the pixel circuits (2) disposed in the first area (annotated FIG. 4 above) corresponds to a number of the display elements disposed in the first area and the second area (2).

Regarding claim 7, Lee discloses the display device of claim 2, wherein the pixel circuits (the plurality of 210) each comprise a thin-film transistor (¶ [0070]) comprising: a semiconductor layer (211, ¶ [0072]); a gate electrode (212, ¶ [0071]) overlapping the semiconductor layer (211); and an electrode layer (213+214, ¶ [0071]) connected to the semiconductor layer (211), wherein the pixel electrode (261) of the second display element (P1) is electrically connected to the electrode layer (213+214) of the second pixel circuit (210 electrically connected with P1).

Regarding claim 9, Lee discloses the display device of claim 1, wherein the second display element (P1) is disposed to overlap at least one of a driving circuit and a connection line (261) which are disposed on the substrate (111) in the second area (P1, annotated FIG. 4 above).

Regarding claim 18, Lee discloses a display device (see Lee, FIGs. 3 and 4) comprising:
a substrate (111+220, FIG. 4) comprising:
a first area (annotated FIG. 4 above);
a second area (P1+P3) adjacent to the first area; and
an opening area (an opening area overlapping P2) surrounded by the second area (P1+P3);
pixel circuits (a plurality of 210, FIG. 4) disposed on the substrate (111) and comprising:
a first pixel circuit (210 electrically connected with P2, FIG. 4) disposed in the first area (annotated FIG. 4 above); and
a second pixel circuit (210 electrically connected with P1) disposed in the first area (annotated FIG. 4 above); and
display elements (P1+P2, FIG. 4) disposed on the substrate (111+220), the display elements (P1+P2) comprising:
a first display element (P2) electrically connected to the first pixel circuit (210 electrically connected with P2) and disposed in the first area (annotated FIG. 4 above); and
a second display element (P1) electrically connected to the second pixel circuit (210 electrically connected with P1) and disposed in the second area (P1+P3, FIG. 4),
wherein the second display element (P1) is configured not to overlap the second pixel circuit (210 electrically connected with P1, FIG. 4).

[AltContent: rect][AltContent: textbox (Second area)][AltContent: arrow]Regarding claim 19, Lee discloses the display device of claim 18, wherein the second display element (P1) is electrically connected to the second pixel circuit (210 electrically connected with P1) via one of: a pixel electrode (261, ¶ [0079]) included in the second display element (P1) and extending from the second area (P1+P3) to the first area (annotated FIG. 4 above); and a contact metal layer between the pixel circuits and the display elements and extending from the first area to the second area.
             
[AltContent: textbox (LIM, annotated FIG. 13)]          
    PNG
    media_image2.png
    222
    465
    media_image2.png
    Greyscale


Claims 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIM et al. (US PG-Pub No.: 2018/0047799 A1, hereinafter, “LIM”), prior art of record.
Regarding claim 21, LIM discloses a display device (see LIM, FIGs. 1, 3, 5, 10, and 13) comprising:
a substrate (SUB, FIG. 13) comprising: a first area (all the area outside second area, annotated FIG. 13 above) and a second area (annotated FIG. 13 above) adjacent to the first area;
pixel circuits (TPs, FIG. 13) disposed on the substrate (SUB) and pixel circuits (TPs) comprising a first pixel circuits (left TP) disposed in the first area and a second pixel circuit (right TP) disposed in the first area;
a scan driving circuit (FIG. 5) disposed in the second area and providing a scanning signal to the first pixel circuit and the second pixel circuit through a scanning line (FIG. 5);
display elements (OLED, FIG. 13) disposed on the substrate (SUB), the display elements (OLED) comprising:
a first display element (right OLED) disposed in the first area and electrically connected to the first pixel circuit (right TP, annotated FIG. 13 above); and
a second display element (left OLED) disposed in the second area and electrically connected to the second pixel circuit (left TP, annotated FIG. 13 above); and
a power supply line (CD, FIGs. 5 and 13) disposed in the second area and providing a power voltage to an opposite electrode of the first display element (right OLED) and the second display element (left OLED).

Regarding claim 22, LIM discloses the display device of claim 21, wherein the second display element (right OLED) is disposed to overlap at least one of the scan driving circuit and the power supply line (CD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 8, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0151850 A1, hereinafter, “Lee”), prior art of record, as applied to claims 1 and 18 above, and further in view of Lim et al. (US PG-Pub No.: 2018/0047799 A1, hereinafter, “Lim”), prior art of record.
Regarding claim 4, Lee discloses the display device of claim 1.
Lee is silent regarding that a distance between the first pixel circuit (210 electrically connected with P2) and the second pixel circuit (210 electrically connected with P1) is less than a distance between the first display element (P2) and the second display element (P1).
However, Lim discloses a display device (see Lim, FIG. 13), wherein a distance between a first pixel circuit (TP on the right) and the second pixel circuit (TP on the left) is less than a distance between the first display element (OLED on the right) and the second display element (OLED on the left).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a distance between Lee’s first pixel circuit and the second pixel circuit less than a distance between the first display element and the second display element, as taught by Lim, in order to increase display area (Lim, ¶ [0005]).

Regarding claim 8, Lee discloses the display device of claim 1.
Lee is silent regarding that a number of the pixel circuits per unit area is greater than a number of the display elements per unit area.
However, Lim discloses a display device (see Lim, FIG. 13), wherein a distance between a first pixel circuit (TP on the right) and the second pixel circuit (TP on the left) is less than a distance between the first display element (OLED on the right) and the second display element (OLED on the left).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a distance between Lee’s first pixel circuit and the second pixel circuit less than a distance between the first display element and the second display element, as taught by Lim, in order to increase display area (Lim, ¶ [0005]). Accordingly, a number of the pixel circuits per unit area is greater than a number of the display elements per unit area.

Regarding claim 20, Lee discloses the display device of claim 18.
Lee is silent regarding that a distance between the first pixel circuit (210 electrically connected with P1) and the second pixel circuit (210 electrically connected with P2) is less than a distance between the first display element (P1) and the second display element (P2).
However, Lim discloses a display device (see Lim, FIG. 13), wherein a distance between a first pixel circuit (TP on the left) and the second pixel circuit (TP on the right) is less than a distance between the first display element (OLED on the left) and the second display element (OLED on the right).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a distance between Lee’s first pixel circuit and the second pixel circuit less than a distance between the first display element and the second display element, as taught by Lim, in order to increase display area (Lim, ¶ [0005]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2018/0151850 A1, hereinafter, “Lee”), prior art of record, as applied to claim 1 above, and further in view of Jang (US PG-Pub No.: 2015/0340648 A1, hereinafter, “Jang”), prior art of record.
Regarding claim 10, Lee discloses the display device of claim 1.
Lee is silent regarding the first pixel circuit and the first display element are disposed to overlap each other on the substrate.
Jang, however, discloses a display device (see Jang, FIG. 1), comprising a first pixel circuit (TFT1, FIG. 1) and a first display element (200, FIG. 1) disposed to overlap each other on a substrate (100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s first pixel circuit and the first display element disposed to overlap each other on the substrate, as taught by Jang, in order to decrease the size of the device.

Response to Arguments
Applicant's arguments regarding claims 1 and 18 filed on August 25, 2022 have been fully considered but they are not persuasive. Applicant alleged that Lee fails to disclose that the second display element is configured not to overlap the second pixel circuit (Remarks, pages 9-12). Examiner respectfully disagrees. As shown in the statement above regarding claims 1 and 18, the second display element P1 does not overlap the second pixel circuit. Examiner would like to state that a first area and a second area are broad claim limitation. Please see Lee’s annotated FIG. 4. 
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892